DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

 Claims 1, 11, 138-15 and 25-27 are rejected under pre-AlA 35 U.S.C. 103(a) as
being unpatentable over Conley in view of Peleg and further in view of Thorens (U. S.
2015/0264979.
 Regarding claims 1, 25, Conley discloses an electronic vaping device 100 comprising: a power supply 920 configured to apply voltage to a heater 914, the heater configured to heat a liquid; a biometric panel on an outer surface of an outer housing of the electronic vaping device 100; a sensor (see figure 1), the biometric panel 922 (see paragraph 0063) allows vaping of the electronic vaping device and enables the power 
capillary tube to a temperature sufficient to at least initially volatilize the liquid contained
within the capillary tube. Although Conley simply discloses the biometric panel but does
not biometric including a voice print discloses and does not disclose the capillary tube
having an inlet end and an outlet end, the inlet end in fluid communication with the
reservoir, such that volatilized liquid material is expelled from the outlet end of the
capillary tube. A person having ordinary skill in the art would recognized and
understand that the biometric panel includes all of the following elements, finger print
facial recognition iris, scan, voice recognition, the like or any condition thereof (please
see US patent application publication number 2015/0366266 Ai Shabat). Therefore,
Conley inherently discloses a voice print. Conley discloses the claimed invention except for a fob. Peleg discloses a fob at 703, 702 at figure 7. It would have been
obvious to ordinary skill in the art before the effect filling date of the claimed invention to
modify Conley to provide such features as taught by Peleg because the computer and
the cell phone are various type of fob that can perform the same function as the fob of
the claimed invention. Further Thorens discloses the capillary tube 171
having an inlet end and an outlet end, the inlet end in fluid communication with the
reservoir. It would have been obvious to ordinary skill in the art before the effect filling
date of the claimed invention to modify Conley and Peleg to provide such features as
taught by Thorens so as to provide to draw the liquid from the reservoir to the transfer

Regarding claim 11, Conley discloses the liquid is configured to be supplied
through an outlet of the reservoir to the capillary tube.
Regarding claim 13, Conley discloses further comprising: control circuitry
configured to control supply of power to the heater 914.
 Regarding claim 26, Conley, Peleg and Thorens disclose the claimed invention
except for the capillary tube has an internal diameter of 0.01mm to 10mm. It would have been obvious to ordinary skill in the art before the effect filling date the claimed invention to modify Conley, Peleg and Thorens to provide such features so as to provide for optimum dimension for each application, since it has been held that where the general conditions of a claim are discloses in the prior art discovering the optimum or workable range involves only routine skill in the art, in re Aller 105 USPQ 233.
Regarding claim 27, Conley, Peleg and Thorens disclose the claimed invention
except for the capillary tube has an internal diameter of 0.05 mm to 0.4 mm. It would
have been obvious to ordinary skill in the art before the effect filling date the claimed
invention to modify Conley, Peleg and Thorens to provide such features so as to
provide for optimum dimension for each application, since it has been held that where
the general conditions of a claim are discloses in the prior art discovering the optimum
or workable range involves only routine skill in the art, in re Aller 105 USPQ 233.
 Claims 12, 14, 23-24 are rejected under pre-AlA 35 U.S.C. 103(a) as being
unpatentable over Conley in view of Peleg and Thorens (U. S. Patent 10,226,076) and
further in view of Newton.

 Applicant’s arguments with respect to claim(s) with the amendment have been
considered but are moot because the new ground of rejection does not rely on any
reference applied in the prior rejection of record for any teaching or matter specifically
challenged in the argument.
 Any inquiry concerning this communication or earlier communications from the
examiner should be directed to PHUONG K DINH whose telephone number is
(571)272-2090. The examiner can normally be reached on M-F from 8:30 am - 5:30
pm. 
Examiner interviews are available via telephone, in-person, and video
conferencing using a USPTO supplied web-based collaboration tool. To schedule an
interview, applicant is encouraged to use the USPTO Automated Interview Request
(AIR) at http:/Awww.uspto.gov/interview practice. If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.

Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see https://ppair-
my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PHUONG K DINH/
Primary Examiner, Art Unit 2831